Citation Nr: 1009069	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-38 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Board observes that the Veteran's claim of entitlement to 
service connection for heart disease was initially denied in 
a March 2007 rating decision; however, he thereafter 
submitted additional evidence and requested reconsideration 
of his claim in May 2007.  As such, the Veteran's claim was 
reconsidered in the January 2008 rating decision, within one 
year of March 2007 rating decision.  Moreover, the Veteran's 
notice of disagreement was received in March 2008, which is 
also within one year of the notification of the March 2008 
rating decision.  Therefore, the Board finds the March 2007 
rating decision denying service connection for heart disease 
is not final and the receipt of new and material evidence is 
not required prior to a de novo review by the Board.  
Therefore, the issue has been characterized as shown on the 
first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's service connection 
claim.  Although the Board regrets the additional delay, a 
remand is necessary to ensure that due process is followed 
and that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that, during service, he partially froze 
in an Army truck out of fuel in a blizzard where he was 
without heat for four hours and subsequently experienced 
numbness of his hands and feet, which he alleges military 
treatment providers failed to diagnose as peripheral artery 
disease.  He subsequently developed heart disease, which 
required a coronary artery bypass graft times five in 
December 2006.  Therefore, the Veteran claims that service 
connection is warranted for such disorder.

The Board finds that a remand is necessary in order to obtain 
outstanding, relevant treatment records.  In this regard, the 
Board observes that, in May 2007 and August 2007 statements, 
the Veteran reported treatment for his heart disease at the 
Jacksonville VA Outpatient Clinic from 2001 to 2003 and at 
the Nashville VA Medical Center from 2007 to the present.  
Contained in the claims file are two records printed from the 
Lake City, Florida, VA Medical Center dated in August 2001 
and May 2003 and records from the Tennessee Valley Healthcare 
System, which encompasses the Nashville VA facility, dated 
from December 2006 to July 2007.  VA has a duty to request 
all available and relevant records from federal agencies, 
including VA medical records.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  Therefore, any outstanding records 
from Jacksonville, Florida, VA Outpatient Clinic dated from 
2001 to 2003 and the Nashville VA Medical Center dated from 
July 2007 to the present should be obtained and associated 
with the claims file.

Additionally, the Board finds that a remand is necessary in 
order to afford the Veteran a VA examination so as to 
determine the current nature and etiology of his heart 
disease.  In this regard, the Board observes that the record 
reflects a current diagnosis of coronary artery disease 
status post coronary artery bypass graft.  His service 
treatment records reflect that, in December 1966, he 
complained of periodic episodes of losing feeling in his 
hands and feet when lying in bed at night.  Such record shows 
that the Veteran had been involved in an automobile accident 
four months previously when he struck his forehead on a 
window and had such symptoms since that time.  Additionally, 
as indicated previously, the Veteran has contended that he 
has experienced numbness of his hands and feet since his 
military service when he partially froze in an Army truck out 
of fuel in a blizzard where he was without heat for four 
hours.  Therefore, the Board finds that a remand is necessary 
in order to afford the Veteran a VA examination so as to 
determine whether his current heart disease is related to his 
military service, to include his December 1966 complaints of 
periodic episodes of losing feeling in his hands and feet.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records from the 
Jacksonville, Florida, VA Outpatient 
Clinic dated from 2001 to 2003 and the 
Nashville VA Medical Center dated from 
July 2007 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After completing the above, the 
Veteran should be afforded an appropriate 
VA examination in order to determine the 
etiology of his heart disease.  The 
examiner should review the claims file.  
Any evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  Thereafter, the examiner 
should offer an opinion as to whether it 
is likely, unlikely, or at least as likely 
as not that any current heart disease is 
related to his military service, to 
include his December 1966 complaints of 
periodic episodes of losing feeling in his 
hands and feet.  Additionally, the 
examiner should indicate whether the 
Veteran had heart disease within one year 
of his service discharge in January 1968 
and, if so, describe the manifestations.  
In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's service 
connection claim should be readjudicated.  
If the claim remains denied, the Veteran 
and his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


